Citation Nr: 1719636	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a sexually transmitted disease (STD), claimed as genital herpes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1984 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for genital herpes.

In this regard, while the RO adjudicated the Veteran's claim as entitlement to service connection for genital herpes, the Board has recharacterized such issue to more broadly encompass all possible STDs.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In December 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In February 2016, the Board remanded the case for additional development and it now returns for further appellate review.

The Board notes that an October 2016 rating decision determined that new and material evidence has not been received in order to reopen claims of entitlement to service connection for gout, kidney damage (claimed as renal insufficiency), and proteinuria.  Thereafter, the Veteran entered a notice of disagreement as to such denials in December 2016.  Although a statement of the case has not yet been issued, the claims are still being developed by the agency of original jurisdiction (AOJ) according to the Veterans Appeals Control and Locator System.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected.

With regard to the Veteran's representation, the record reflects that, in November 2010, he executed a VA Form 21-22 in favor of National Association for Black Veterans, Inc.  However, in July 2016, he executed a new VA Form 21-22 in favor of the Disabled American Veterans, thereby revoking National Association for Black Veterans, Inc.'s power of attorney.  The Board recognizes the change in representation.

Finally, the Board notes that additional VA treatment records dated to September 2016 and private treatment records dated to June 2016 have been uploaded to the Veteran's electronic file since the issuance of the last May 2016 supplemental statement of the case.  The Veteran's representative waived AOJ consideration of this newly received evidence in a December 2016 Appellant's Post-Remand Brief.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.

This appeal is being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

At no time during the pendency of the claim has the Veteran had a STD and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.


CONCLUSION OF LAW

The criteria for service connection for a STD are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a May 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations in December 2014 and April 2016 and an addendum opinion was rendered in May 2016.  At noted in the February 2016 remand, the December 2014 VA examiner found that there was no objective evidence of a skin condition, including genital herpes or skin lesions at the examination.  The examiner also noted there was no objective evidence of a herpes diagnosis by a treatment provider based on objective examination or testing, such as culture results, and that he was prescribed Acyclovir after he called VA and reported having herpes.  After reviewing the record and examining the Veteran, the VA examiner provided a negative nexus opinion as to the claimed disability, noting there was no evidence of genital herpes in service and that the terms "STDs" and "skin lesions" are not specific or sufficient to diagnose genital herpes.  In February 2016, the Board noted that the December 2014 VA examiner was correct in that there is no objective evidence of a herpes diagnosis of record, but observed that the Veteran's claimed disability is intermittent in nature and may be an STD other than herpes.  Therefore, in light of the Veteran's statements regarding the episodic nature of his claimed disability and given that the examiner focused on the lack of a confirmed diagnosis of herpes without considering whether the disability described by the Veteran is an STD other than herpes (particularly in light of treatment for STDs during service), the Board remanded the matter in order to afford the Veteran a new examination to determine the nature and likely etiology of his claimed disability, to be conducted when the Veteran's condition is likely to be active, if possible.  Thereafter, the Veteran was afforded a VA examination in April 2016 and an addendum opinion was rendered in May 2016.

The Board notes that the Veteran, through his representative, contends that the 2016 VA examination and opinions are inadequate to decide the claim.  In this regard, the Veteran's representative asserts that (i) the examiner did not explain why the Veteran's examination was not scheduled during a herpes outbreak; (ii) the examiner failed to obtain a detailed history of the frequency and nature of the Veteran's symptoms; (iii) the examiner's negative nexus opinion is based on the lack of documented diagnosis without regard to the Veteran's reported observations; and (iv) the examiner's opinion is inconsistent with her rationale.  See Appellant's Post-Remand Brief (December 2016).

However, the Board finds that the April 2016 VA examination report and May 2016 addendum are adequate to decide the Veteran's claim.  With respect to the Veteran's first contention, the Board finds the examination need not have taken place during a herpes outbreak because contemporaneous lab work affirmatively showed that the Veteran does not have genital herpes.  Therefore, there are no outbreaks.  With respect to the Veteran's second contention, the Board finds that the examiner's opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Specifically, the examiner reviewed the entire claims file, to include the December 2014 VA examination report and Board hearing transcripts, both of which detailed the nature and frequency of the Veteran's reported symptoms.  Additionally, the examiner's opinion was based not solely upon the absence of objective medical evidence of a current STD, but rather the absence of such coupled physical examination and laboratory testing that confirmed no current STD.  

With respect to the Veteran's fourth contention, the Board concedes that the April 2016 opinion is favorable ("The condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness"), but the rationale is unfavorable.  However, a medical examination report must be read as a whole in determining its adequacy.  The Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012)(citing Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)).  In this case, the rationale accompanying the April 2016 opinion and May 2016 addendum clearly explains that the Veteran does not have a current STD, let alone one related to service.  Thus, the Board can infer that the examiner's April 2016 opinion was an immaterial error and does not undermine the adequacy of the April 2016 rationale or the May 2016 opinion or necessitate additional clarification.  Moreover, the April and May 2016 opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to service connection for a STD has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in December 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the December 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony was solicited regarding the Veteran's in-service experience he alleges resulted in a current STD, the type and onset of symptoms, and his contention that his military service caused a current STD.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining current medical records and providing an additional VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's February 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).

In this regard, in February 2016, the matter was remanded in order to obtain updated VA treatment records and afford the Veteran a VA examination.  Subsequently, updated VA treatment records were obtained and a VA examination was conducted in April 2016 and an addendum opinion was obtained in May 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's February 2016 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In order to establish entitlement to service connection, there must be a finding of a current disability.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a STD, which he claimed as genital herpes.  However, the Board finds that the preponderance of the evidence is against such claim as the first element of service connection, i.e., a current diagnosis of a STD, has not been shown at any point prior to, or during, the pendency of the claim.

Historically, service treatment records show that he was treated for nonspecific urethritis and nongonococcal urethritis.  See Service treatment records (April 4, 1985; September 9. 1986).  During an examination conducted in April 1988, the Veteran reported having venereal disease, although the specific disease was not identified.

In March 2009, the Veteran filed a claim seeking service connection for genital herpes.  In support of his claim, he has testified that he believes he was exposed to herpes as a result of having multiple sexual partners when he was on leave while stationed in the Philippines.  The Veteran explained that, after returning from leave, he began experiencing swelling and lesions on his genitals and lips.  He testified that he saw a corpsman during service and also told the physician at his separation examination but, because his herpes was not manifested by any active symptoms at that time, they told him there was nothing they could do for him and the condition was not noted.  The Veteran also testified that he gave herpes to his wife, as she was later diagnosed with the human papilloma virus.  The Veteran has also reported he has continued to have outbreaks since service but such only occur every two to three months.

VA treatment records show that in May 2009, the Veteran called and requested a prescription for genital herpes medication based on a history of intermittent outbreaks since service.  See VA treatment record (May 28, 2009).  Without examining the Veteran or conducting laboratory work, the VA medical center mailed the Veteran a prescription for genital herpes medication, which he continues to receive.

At the December 2014 VA examination, the examiner noted there was no objective evidence of a skin condition, including genital herpes or skin lesions at the examination.  The examiner also noted there was no objective evidence of a herpes diagnosis by a treatment provider based on objective examination or testing, such as culture results, and that he was prescribed Acyclovir after he called VA and reported having herpes.  After reviewing the record and examining the Veteran, the VA examiner provided a negative nexus opinion as to the claimed disability, noting there was no evidence of genital herpes in service and that the terms "STDs" and "skin lesions" are not specific or sufficient to diagnosis genital herpes.  

On VA skin examination in April 2016, laboratory work confirmed that the Veteran did not have a current diagnosis of herpes and physical examination concluded that the Veteran did not have any current STD.  See VA examination (April 2016); Addendum opinion (May 2016).  Based on review of the evidence of record, interview with the Veteran, physical examination, and laboratory work, the examiner concluded that the Veteran has not had a STD, to include herpes, during the appellate period.  See  Addendum opinion (May 2016).  The examiner explained that the in-service incidents of urethritis do not represent STD's, but rather acute inflammation of the urethra due to sexual activity.  The examiner further noted that an April 23, 1988, STD check was negative. 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a STD, to include herpes, at any point during the pendency of the claim.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.

The only evidence suggestive of STD consists of the Veteran's report of herpes in and since service as well as the fact that he is prescribed medication to treat genital herpes.  The Board has considered the Veteran's allegations, but finds that he, as a lay person, is not competent to offer a diagnosis of a STD as he does not possess the requisite specialized knowledge.  In this regard, such diagnoses requires the administration and interpretation of physical and diagnostic test results.  Indeed, the Veteran's report of genital herpes, a viral condition, since 1987, is contradicted by diagnostic and physical testing in April 1988 and April 2016.  Indeed, skin cultures taken in April 2016 confirmed that the Veteran does not have herpes.  Additionally, the fact that the Veteran is prescribed herpes medication is not probative as it is based solely upon the Veteran's reported history of herpes. See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion); Coburn v. Nicholson, 19 Vet. App. 427 (2006). Therefore, as the competent medical evidence is against the finding that the Veteran's symptoms of swelling and lesions on the lips and genitals are manifestations of a STD, the Board finds that he does not have a current diagnosis of a STD, to include genital herpes, prior to, or during, the pendency of the claim.  As such, service connection for a STD is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a STD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a STD is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


